                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


DANA M.ROLLAND,

             Plaintiff,

      V.                                             CV 118-129


NANCY A.BERRYHILL,Acting
Commissioner ofSocial Security
Administration,

             Defendant.



                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice under Loc. R. 41.1 for want of prosecution, and

CLOSES this civil action.

       SO ORDERED this /5^day of April, 2019, at Augusta, Georgia.


                                        J. RANDT^ LlJALL, CfelEF JUDGE
                                        UNITEl^TATES DISTRICT COURT
                                        SOUTH^^ DISTRICT OF GEORGIA
